--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


STOCK OPTION AGREEMENT
 
(U.S. Persons)
 
 
This AGREEMENT is entered into as of the ____ day of ____________, 201___ (the
“Date of Grant”).
 
BETWEEN:
 
LIBERTY STAR URANIUM & METALS CORP., a company incorporated pursuant to the laws
of the State of Nevada, with an office at 5610 E Sutler Lane, Tucson,
Arizona  85712
 
(the “Company”)
 
AND:
 
____________________, a businesswoman with an address at [INSERT ADDRESS]
 
(the “Optionee”)
 
WHEREAS:
 
A. The Company’s board of directors (the “Board”) has approved and adopted a
2010 Stock Option Plan (the “Plan”), whereby the Board is authorized to grant
stock options to purchase shares of common stock of the Company to the
directors, officers, employees and consultants of the Company and its
subsidiaries;
 
B. The Optionee is a director, officer, employee or consultant of the Company or
subsidiary of the Company; and
 
C. The Company wishes to grant stock options to purchase a total of ____________
Optioned Shares (as defined herein) to the Optionee, as follows:
 
 
Incentive Stock Options
X
Non Qualified Stock Options

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 

1.
DEFINITIONS

 
1.1   In this Agreement, the following terms shall have the following meanings:
 
(a)  
“Common Stock” means the shares of common stock of the Company;

 
(b)  
“Exercise Price” means $0._____ per share;

 
(c)  
“Expiry Date” means ____________, 201____;


 
 

--------------------------------------------------------------------------------

 
 
(d)  
“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule “D” hereto, which notice shall specify therein the number
of Optioned Shares in respect of which the Options are being exercised;

 
(e)  
“Options” means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 2.1 of this Agreement;

 
(f)  
“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

 
(g)  
“Securities” means, collectively, the Options and the Optioned Shares;

 
(h)  
“Shareholders” means holders of record of the shares of Common Stock;

 
(i)  
“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 
(j)  
“Vested Options” means the Options that have vested in accordance with Section
2.2 of this Agreement.

 
1.2   Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.
 

2.
THE OPTIONS

 
2.1   The Company hereby grants to the Optionee, on the terms and conditions set
out in this Agreement and in the Plan, Options to purchase a total of
__________________ Optioned Shares at the Exercise Price.
 
2.3   The Options will vest in accordance with Schedule “A” to this
Agreement.  The Options may be exercised immediately after vesting.
 
2.4   The Options shall, at 5:00 p.m. (Pacific time) on the Expiry Date, expire
and be of no further force or effect whatsoever.
 
2.5   The Company shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Company, for the payment of the aggregate Exercise Price for all Optioned
Shares for which the Options shall have been exercised, and for satisfaction of
any tax withholding obligations associated with such exercise.
 
2.6   The Optionee shall have no rights whatsoever as a shareholder in respect
of any of the Optioned Shares (including any right to receive dividends or other
distribution therefrom or thereon) except in respect of which the Options have
been properly exercised in accordance with the terms of this Agreement.
 
2.7   The Options will terminate in accordance with the provisions of the Plan.
 
2.8   Subject to the provisions of this Agreement and the Plan and subject to
compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination;
provided, however, that if the Optionee is subject to the reporting and
liability provisions of Section 16 of the Securities Exchange Act of 1934, as
amended, with respect to the Common Stock, the Optionee shall be precluded from
selling, transferring or otherwise disposing of any Common Stock underlying any
of the Options during the six months immediately following the grant of the
Options.  If less than all of the shares included in the vested portion of any
Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date.  Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Option covers less than one
(1) share, it is not exercisable.
 
2.9   Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Schedule “B”) to the
President of the Company at its principal executive office, specifying the
number of Optioned Shares to be purchased and accompanied by payment in cash or
by certified check or cashier’s check in the amount of the full Exercise Price
for the Common Stock to be purchased.  In addition to payment in cash or by
certified check or cashier’s check and if agreed to in advance by the Company,
the Optionee or transferee of the Options may pay for all or any portion of the
aggregate Exercise Price by complying with any other payment mechanism approved
by the Board at the time of exercise.

 
2

--------------------------------------------------------------------------------

 
2.10   Notwithstanding anything to the contrary in this Agreement, the Optionee
may elect to receive the 62,500 options vested immediately on the date of grant,
without the payment by the Optionee of any additional consideration, Optioned
Shares equal to the value of the Options or any portion hereof by the surrender
of the Options or such portion to the Company.  Thereupon, the Company shall
issue to the Optionee such number of fully paid and non-assessable Optioned
Shares as is computed using the following formula:


X = Y (A – B)
A
 
where:                      X =           the number of Optioned Shares to be
issued to the Optionee pursuant to this section.
 
 
Y =
the number of Optioned Shares covered by this Agreement for which the Options
shall have been exercised pursuant to this section.

 
 
A =
the Fair Market Value (defined below) of one Optioned Share, as determined at
the time the Options shall have been exercised pursuant to this section.

 
 
B =
the Exercise Price per Optioned Share in effect under the Options at the time
the Options shall have been exercised pursuant to this section.

 
“Fair Market Value” of a Optioned Share as of the date on which the Optionee
notifies the Company of his or her exercise of the Options (the “Determination
Date”) shall mean the last reported sales price of the shares of Common Stock as
reported on the Over-the-Counter Bulletin Board on the trading day immediately
prior to the Determination Date; provided, however, that if:  (i) the shares of
Common Stock are neither traded on the Over-the-Counter Bulletin Board nor on a
national securities exchange, then Fair Market Value shall be the average of the
closing or last reported sale prices of the shares of Common Stock over the
30-day period immediately prior to the Determination Date reflected in the
over-the-counter market, as reported by Pinksheets, LLC or any organization
performing a similar function, or if closing prices are not then routinely
reported for the over-the-counter market, the average of the last bid and asked
prices of the shares of Common Stock over the 30-day period ending five business
days prior to the Determination Date; and (ii) if there is no public market for
the shares of Common Stock, then Fair Market Value shall be determined in good
faith by the Board.
 
2.11   It is a condition precedent to the issuance of Optioned Shares that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with applicable laws.
 
2.12   Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement or the
Plan.
 
2.13   Reference is made to the Plan for particulars of the rights and
obligations of the Optionee and the Company in respect of:
 
(a)  
the terms and conditions on which the Options are granted; and,

 
(b)  
a consolidation or subdivision of the Company’s share capital or an amalgamation
or merger;

 
all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents.
 
2.14  By accepting the Options, the Optionee represents and agrees that none of
the Optioned Shares purchased upon exercise of the Options will be distributed
in violation of applicable federal and state laws and regulations.  The Optionee
further represents and agrees to provide the Company with any other document
reasonably requested by the Company or the Company’s Counsel.

 
3

--------------------------------------------------------------------------------

 
2.15   Documents Required from Optionee
 
2.16   The Optionee must complete, sign and return to the Company:
 
(a)  
an executed copy of this Agreement; and

 
(b)  
one of two questionnaires in the forms attached hereto as Schedule “B” and
Schedule “C”, whichever applies.

 
2.17   The Optionee shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.
 

3.
SUBJECT TO STOCK OPTION PLAN

 
The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan.  A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.
 

4.
ACKNOWLEDGEMENTS OF THE OPTIONEE

 
4.1  The Optionee acknowledges and agrees that:
 

(a)    
the Securities have not been registered under the 1933 Act or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

 

(b)    
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 

(c)    
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon a
review of publicly available information regarding the Company that is available
on the website of the United States Securities and Exchange Commission (the
“SEC”) at www.sec.gov (the “Company Information”);

 

(d)    
there are risks associated with an investment in the Securities;

 

(e)    
the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 

(f)    
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);

 

(g)    
the Company and others are entitled to rely upon the truth and accuracy of the
acknowledgements, representations, warranties, statements, answers, covenants
and agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations, warranties, statements, answers, covenants,
and agreements are no longer accurate or have been breached, the Optionee shall
promptly notify the Company, and the Optionee will hold harmless the Company
from any loss or damage it may suffer as a result of the Optionee’s failure to
correctly complete this Agreement;


 
4

--------------------------------------------------------------------------------

 
 

(h)    
the Optionee has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks regarding the exercise of the Options and
the issuance of the Optioned Shares and with respect to applicable resale
restrictions and it is solely responsible (and the Company is in not any way
responsible) for compliance with applicable resale restrictions;

 

(i)    
the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

 

(j)    
the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company’s common stock on the OTC Bulletin Board;

 

(k)    
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(l)    
no documents in connection with this Agreement have been reviewed by the SEC or
any state securities administrators;

 

(m)    
there is no government or other insurance covering any of the Securities; and

 

(n)    
this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

 

5.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

 
5.1   The Optionee hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
closing) that:
 

(a)    
the Optionee is a director, officer, employee or consultant of the Company or
subsidiary of the Company;

 

(b)    
if the Optionee is an employee or consultant of the Company or subsidiary of the
Company, the Optionee is a bona fide employee or consultant of the Company or
subsidiary of the Company;

 

(c)    
the Optionee is a U.S. Person;

 

(d)    
the Optionee has received and carefully read this Agreement and the Company
Information (especially, the Company’s annual report on Form 10-K filed with the
SEC on May 13, 2010 (the “Form 10-K”) and any reports or documents filed by the
Company under sections 13(a), 14(a), 14(c), and 15(d) of the Securities Exchange
Act of 1934 since the filing of the Form 10-K) and any material changes in the
Company’s affairs that are not disclosed in the Company Information;

 

(e)    
the Optionee has received a brief description of the Securities and the use of
proceeds from the distribution of the Securities;


 
5

--------------------------------------------------------------------------------

 
 

(f)    
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 

(g)    
the Optionee has concurrently executed and delivered the questionnaire in the
form attached as Schedule “B” or Schedule “C” and the representations and
warranties contained in such questionnaire are true and correct;

 

(h)    
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Optionee is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Optionee;

 

(i)    
the Optionee:

 

(i)    
has adequate net worth and means of providing for its current financial needs
and possible personal contingencies,

 

(ii)    
has no need for liquidity in this investment, and

 

(iii)    
is able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

 

(j)    
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in this Agreement;

 

(k)    
the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;

 

(l)    
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Optionee, or
of any agreement, written or oral, to which the Optionee may be a party or by
which the Optionee is or may be bound;

 

(m)    
the Optionee is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Optionee has not
subdivided his interest in the Securities with any other person;

 

(n)    
the Optionee is not an underwriter of, or dealer in, the shares of the Company’s
common stock, nor is the Optionee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 

(o)    
the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, statements,
answers and agreements contained in this Agreement, and agrees that if any of
such acknowledgements, representations, statements, answers and agreements are
no longer accurate or have been breached, the Optionee shall promptly notify the
Company;

 

(p)    
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to acquire the
Securities;


 
6

--------------------------------------------------------------------------------

 
 

(q)    
if the Optionee is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Optionee has sole investment discretion with respect
to each such account, and the Optionee has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

 

(r)    
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and,

 

(s)    
no person has made to the Optionee any written or oral representations:

 

(i)    
that any person will resell or repurchase any of the Securities,

 

(ii)    
that any person will refund the purchase price of any of the Securities,

 

(iii)    
as to the future price or value of any of the Securities, or

 

(iv)    
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company’s common stock on the OTC Bulletin
Board.

 

6.
ACKNOWLEDGEMENT AND WAIVER

 
The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Company Information.  The Optionee hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Optionee might be entitled in connection with the
distribution of any of the Securities.
 

7.
PROFESSIONAL ADVICE

 
The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal and state tax and
securities laws which may vary depending upon the individual circumstances of
the Optionee.  Accordingly, the Optionee acknowledges that he or she has been
advised to consult his or her personal legal and tax advisor in connection with
this Agreement and his or her dealings with respect to Options.  Without
limiting other matters to be considered with the assistance of the Optionee’s
professional advisors, the Optionee should consider: (a) whether upon the
exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying Optioned Shares; and (c) any resale restrictions
that might apply under applicable securities laws.
 

8.
LEGENDING OF SUBJECT SECURITIES

 
8.1   The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 
7

--------------------------------------------------------------------------------

 
8.2   The Optionee hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 

9.
RESALE RESTRICTIONS

 
Resale restrictions may apply.  Any resale of the Optioned Shares received upon
exercising any Options will be subject to resale restrictions contained in the
securities legislation applicable to the Optionee.  The Optionee acknowledges
and agrees that the Optionee is solely responsible (and the Company is not in
any way responsible) for compliance with applicable resale restrictions.
 

10.
NO EMPLOYMENT RELATIONSHIP

 
The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.
 

11.
GOVERNING LAW

 
This Agreement is governed by the laws of the State of Nevada.
 

12.
COSTS

 
The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.
 

13.
SURVIVAL

 
This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.
 

14.
ASSIGNMENT

 
This Agreement is not transferable or assignable.
 

15.
CURRENCY

 
Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.
 

16.
SEVERABILITY

 
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.
 

17.
COUNTERPARTS AND ELECTRONIC MEANS

 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

 
8

--------------------------------------------------------------------------------

 
 

18.
ENTIRE AGREEMENT

 
This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.
 
LIBERTY STAR URANIUM & METALS CORP.
 


 


 
Per:           ________________________________________
Authorized Signatory


WITNESSED BY:  _______________________________________________
 
Name   _______________________________________________
 
Address   _______________________________________________
 
Occupation   _______________________________________________
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 




 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
VESTING SCHEDULE
 
Incentive Stock Options
 
Date
Number of Options to Vest
               



 
Non Qualified Stock Options
 
Date
Number of Options to Vest
Date of Grant
 
One year anniversary of date of grant
 
Two year anniversary of date of grant
     

 





 
10

--------------------------------------------------------------------------------

 

SCHEDULE “B”
 


ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.
 
The Optionee covenants, represents and warrants to the Company that he or she
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”), as indicated below:  (Please initial in the space provide those
categories, if any, of an “Accredited Investor” which the Optionee satisfies)
 
  __________
  Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

 
  __________
  Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of grant or exercise exceeds US $1,000,000
excluding the value of the primary residence of such person(s) and the related
amount of indebtedness secured by the primary residence up to its fair market
value.

 
  __________
  Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
  __________
  Category 4
A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of US
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of US $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

 
  __________
  Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 
  __________
  Category 6
A director or executive officer of the Company;


 
11

--------------------------------------------------------------------------------

 

 
  ___________
  Category 7
A trust with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;

 
  ___________
  Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
Note that the Optionee claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Optionee’s status as an Accredited Investor.
 
If the Optionee is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:
 
______________________________________________________________________________
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, the
Optionee agrees that, if necessary, this Questionnaire may be presented to such
parties as the Company deems appropriate to establish the availability, under
the Securities Act or applicable state securities law, of exemption from
registration in connection with the issuance of the Securities hereunder.
 
The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of __________________, 20__.
 
 
X                                                                
Signature
 


___________________________________
Print or Type Name
 


___________________________________
Social Security/Tax I.D. No.
 



 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”
 
PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.
 
The purpose of this Questionnaire is to assure the Company that the Optionee
will meet the standards imposed by the Securities Act of 1933 (the “Securities
Act”) and the appropriate exemptions of applicable state securities laws.  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.  The Option and the Optioned Shares (together,
the “Securities”) will not be registered under the Securities Act and has been
issued in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(2) of the Securities Act and/or  Regulation D promulgated
thereunder.  This Questionnaire is not an offer of any securities of the Company
in any state other than those specifically authorized by the Company.
 
Please attach additional pages if necessary to answer any question fully.
 
REPRESENTATIONS OF OPTIONEE
 
This item is presented in alternative form.  Please initial in the space
provided the applicable alternative.
 
_____
ALTERNATIVE ONE:  The Optionee covenants, represents and warrants to the Company
that he or she has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the relative merits and risks of
an investment in the Securities and Company and is not utilizing a purchaser
representative in connection with evaluating such merits and risks.  The
Optionee is providing evidence of its knowledge and experience in these matters
through the information requested below in this Questionnaire.

 
_____
ALTERNATIVE TWO:  The Optionee covenants, represents and warrants to the Company
that he or she has chosen to use the services of a purchaser representative
acceptable to the Optionee in connection with the Optionee’s acquisition of the
Securities. The Optionee hereby acknowledges that the person named below is his
or her purchaser representative who will assist and advise the Optionee in
evaluating the merits and risks of an investment in the Securities and the
Company and affirms that such purchaser representative has previously disclosed
in writing any material relationship that exists between the purchaser
representative (or its affiliates) and the Company (or its affiliates) that is
mutually understood to be contemplated, or that has existed at any time during
the previous two years, and any compensation received or to be received as a
result of such relationship.

 


________________________________________
(name of Purchaser Representative)
 


________________________________________
(address of Purchaser Representative)
 
If the Optionee utilizes a purchaser representative, this Questionnaire must be
accompanied by a completed and signed purchaser representative Questionnaire, a
copy of which can be obtained from the Company upon request.

 
13

--------------------------------------------------------------------------------

 
 
FOR INDIVIDUAL INVESTORS
 
1.
Name:
 

 
2.
Residential Address & Telephone Number:
 

 


 


 
3.
Length of Residence in State of Residence:
 

 
4.
U.S. Citizen:
_____
Yes
_____
No

 
5.
Social Security Number:
 

 
6.
Business Address & Telephone Number:
 

 


 


 
7.
Preferred Mailing Address:
_____
Residence
_____
Business

 
8.
Date of Birth:
 

 
9.
Employer and Position:
 

 
10.
Name of Business:
 

 
11.
Business or Professional Education and Degrees:

 
School                                Degree                                                      Year
Received
 


 


 
12.
Prior Employment (last 5 years):

 
Employer                                Nature of
Duties                               Dates of Employment
 


 


 


 



 
14

--------------------------------------------------------------------------------

 
 
13.
Relationship to the Company, if any:
 

 
14.
Is the Optionee an officer of director of a publicly-held company?

 
____           Yes                      _____           No
 
If yes, specify
company:                                                                                                                                
 
15.
Does the Optionee beneficially own 10% or more of the voting securities of a
publicly-held company?

 
____           Yes                      _____           No
 
If yes, specify
company:                                                                                                                                
 
16.
Within the last 5 years, has the Optionee personally invested in investments
sold by means of private placements in reliance on exemptions from registration
under the Securities Act and state securities laws?

 
____           Yes                      _____           No
 
17.
Prior investments by the Optionee which were purchased in reliance on exemptions
from registration under the Securities Act and State securities laws (initial
the highest number applicable):

 
 
Amount (Cumulative)

 
Real Estate:
Up to
$50,000 to
Over

 
None: _____
$50,000
_____
$250,000 _____
$250,000 _____

 
Securities:
Up to
$50,000 to
Over

 
None: _____
$50,000
_____
$250,000 _____
$250,000 _____

 
Other:
Up to
$50,000 to
Over

 
None: _____
$50,000
_____
$250,000 _____
$250,000 _____

 
18.
Does the Optionee consider itself to be an experienced and sophisticated
investor?

 
____           Yes                      _____           No
 
If so, please provide evidence of investment sophistication and/or experience:
 


 


 
19.
Does the Optionee, or any person authorized to execute this Questionnaire,
consider itself to have such knowledge of the Company and its business and such
experience in financial and business matters to enable it to evaluate the merits
and risks of an investment in the Securities and the Company, should the
Optionee be given an opportunity to so invest?

 
____           Yes                      _____           No

 
15

--------------------------------------------------------------------------------

 
 
20.
If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined gross income during the preceding two years (initial the
highest number applicable):

 
2009
2008

 
_____           Less than
$75,000                                                      _____           Less
than $75,000
 
_____           $75,001 to
$100,000                                                    _____           $75,001
to $100,000
 
_____           $100,001 to
$200,000                                                  _____           $100,001
to $200,000
 
_____           $200,001 to
$300,000                                                  _____           $200,001
to $300,000
 
_____           $Over
$300,000                                                           _____           $Over
$300,000
 
21.
If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined estimated net worth (exclusive of home, home furnishings and
personal automobiles) (initial the highest number applicable):

 
_____           Less than
$100,000                                                     _____           $300,0001
to $500,000
 
_____           $100,001 to
$200,000                                                   _____           $500,001
to $1,000,000
 
_____           $200,001 to
$300,000                                                   _____           Over
$1,000,000
 
22.
Regardless of the amount of the proposed investment:

 
(a)
Will the Optionee’s proposed investment exceed 10% of its individual net worth,
or the Optionee’s joint net worth with its spouse as determined in paragraph 22
above?

 
____           Yes                      _____           No
 
(b)
Will the Optionee be able to bear the economic risk of its investment in this
transaction?

 
____           Yes                      _____           No
 
23.
Please provide answers to the following questions.

 
(a)
State total assets of the Optionee, including cash, stocks and bonds,
automobiles, real estate, and any other assets:

 
$                                                                                                                     
 
(b)
State total liabilities of the Optionee including real estate indebtedness,
accounts payable, taxes payable and any other liabilities:

 
$                                                                                                                     
 
(c)
State annual income of the Optionee including salary, securities income, rental
income and any other income:

 
$                                                                                                                     
 
(d)
State annual expenses of the Optionee, excluding ordinary living expenses,
including real estate payments, rent, property taxes and other expenses:


 
16

--------------------------------------------------------------------------------

 
 
$
 

 
(e)
Does the Optionee expect the amount of its assets, liabilities, income and
expenses, as stated above, to be subject to significant change in the future:

 
____           Yes                      _____           No
 
If yes, explain:
 


 


 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, the
Optionee agrees that, if necessary, this Questionnaire may be presented to such
parties as the Company deems appropriate to establish the availability, under
the Securities Act or applicable state securities law, of exemption from
registration in connection with the issuance of the Securities hereunder.
 
The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
____ day of _____________________, 20__.



               
X
   
Signature
         
Print or Type Name
         
Social Security/Tax I.D. No.


 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE “D”
 
NOTICE OF EXERCISE
 
TO:           Liberty Star Uranium & Metals Corp.
5610 E Sutler Lane
Tuscon, Arizona  85712
 
This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated ___________________ (the
“Agreement”), between Liberty Star Uranium & Metals Corp. (the “Company”) and
the undersigned.  The undersigned hereby elects to exercise the Optionee’s
options to purchase ____________________ shares of the common stock of the
Company at a price of US $__________ per share, for aggregate consideration of
US $____________, on the terms and conditions set forth in the Agreement.
 
(Please check the ONE box applicable):
 
      Payment in cash or by certified check or cashier’s check accompanies this
notice.
 
      The Optionee wishes to exercise the options without payment in cash or by
certified check or cashier’s check in accordance with the formula set forth in
section 2.9 of the Agreement.
 
The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.
 
The Optionee hereby further represents and warrants to the Company that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:
 
Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
     
City, State, and Zip Code
             
Telephone Number

 
DATED at _____________________________, the _______ day of______________,
_______.


X
Signature
 
(Name and, if applicable, Office)
 
(Address)
 
(City, State, and Zip Code)
 
Fax Number or E-mail Address
 
Social Security/Tax I.D. No.




 
18

--------------------------------------------------------------------------------

 
